Case 4:20-cv-00068-RWS-CMC
        Job No. 2923036            Document 149-10 Filed 12/18/20 Page 1 of 11 PageID  #:
                                                                                Juan Lozada-Leoni
        Lozada-Leoni v. Moneygram International 3559                                 May 23, 2018


                                                                                      Page 1
            1                   BEFORE THE U.S. DEPARTMENT LABOR
            2    In the Matter of:                          §
                                                            §
            3    JUAN LOZADA-LEONI                          §
                                                            § Case No. 2018-SOX-00004
            4                         Complainant,          §
                                                            §
            5    VS.                                        §
                                                            §
            6    MONEYGRAM INTERNATIONAL,                   §
                                                            §
            7                         Respondent.           §
            8                   -----------------------------------
            9                              ORAL DEPOSITION OF
           10                                JUAN LOZADA-LEONI
           11                                   MAY 23, 2018
           12                                   VOLUME 1 OF 1
           13                   -----------------------------------
           14           ORAL DEPOSITION OF JUAN LOZADA-LEONI, produced as a
           15    witness at the instance of the RESPONDENT, and duly
           16    sworn, was taken in the above-styled and numbered cause
           17    on May 23, 2018, from 9:42 a.m. to 5:33 p.m., before
           18    Delanie Schreiber, CSR No. 9375 in and for the State of
           19    Texas, reported by stenographic method, at the offices
           20    of Ogletree & Deakins, Preston Commons West, 8117
           21    Preston Road, Suite 500, Dallas, Texas, 75225, pursuant
           22    to the Federal Rules of Civil Procedure and the
           23    provisions stated on the record or attached hereto.
           24
           25    Job No. 2923036
                                                                             Exhibit 10

                                           Veritext Legal Solutions
                                               (800) 336-4000
Case 4:20-cv-00068-RWS-CMC
        Job No. 2923036            Document 149-10 Filed 12/18/20 Page 2 of 11 PageID  #:
                                                                                Juan Lozada-Leoni
        Lozada-Leoni v. Moneygram International 3560                                 May 23, 2018


                                                                                     Page 28
            1    significantly different.              And I did not list all my

            2    assignments in the Army because I was actually in the

            3    Army Corp for 4th ID as a legal assistant attorney but I

            4    also was in III Core, you know, I was an administrative

            5    law attorney in Iraq, as well as being a prosecutor.                      I

            6    didn't list any of that because it would just be too

            7    many.       Too money things, too money jobs and if I -- just

            8    for the sake of being easier and more efficient, I did

            9    it like that.

           10           Q.    And you chose to list senior manager rather

           11    than just manager because it sounds more important?

           12           A.    Well, I have already answered that question,

           13    so...

           14           Q.    So why don't you answer it again.               Did you

           15    chose to list yourself as a senior manager rather than a

           16    manager because it sounds more important?

           17           A.    I already answered that, so if you want to --

           18                        MR. BARCUS:         Objection:    nonresponsive --

           19                        THE WITNESS:         Okay.

           20                        MR. BARCUS:         -- I'll move to strike.

           21           Q.    Did you list yourself as senior manager rather

           22    than a manager because it sounded more important?

           23           A.    I already answered that.

           24           Q.    Okay.

           25                        MR. BARCUS:         Objection:    nonresponsive.
                                                                            Exhibit 10

                                           Veritext Legal Solutions
                                               (800) 336-4000
Case 4:20-cv-00068-RWS-CMC
        Job No. 2923036            Document 149-10 Filed 12/18/20 Page 3 of 11 PageID  #:
                                                                                Juan Lozada-Leoni
        Lozada-Leoni v. Moneygram International 3561                                 May 23, 2018


                                                                                        Page 29
            1    Move to strike.

            2            Q.    I need you to answer my questions, sir.                  Did

            3    you chose to list yourself as a senior manager rather

            4    than a manager because it sounds more important, yes or

            5    no?

            6            A.    I already answered that.

            7                        MR. BARCUS:         Okay.         Mr. Kardell, we're

            8    getting ready to have a problem.                      Your client is

            9    refusing to answer.

           10                        MR. KARDELL:         We can take it up with the

           11    Judge.       He's answered.       As best I can understand, he's

           12    answered the question.            What you're doing is badgering

           13    the guy.      If you want to spend your clients money all

           14    day, that kind of stuff, it's up to you pal, but he's

           15    answered your question.             I'm not going to instruct him

           16    otherwise.       Take it up with the Judge if you want to

           17    right now.

           18           Q.    (BY MR. BARCUS)          Are you refusing to answer my

           19    question?

           20                        MR. KARDELL:         No.         Let me make a point

           21    here.

           22                        MR. BARCUS:         I didn't ask you --

           23                        MR. KARDELL:         He's answered your question.

           24    It's my opinion he has answered your question.                     Now, so

           25    mark it and take it up, you know, if you have nothing
                                                             Exhibit 10

                                           Veritext Legal Solutions
                                               (800) 336-4000
Case 4:20-cv-00068-RWS-CMC
        Job No. 2923036            Document 149-10 Filed 12/18/20 Page 4 of 11 PageID  #:
                                                                                Juan Lozada-Leoni
        Lozada-Leoni v. Moneygram International 3562                                 May 23, 2018


                                                                                         Page 30
            1    better to do than to badger this guy over some minor

            2    little deal like that, then that's your business.                         I

            3    wouldn't do it if I were you, though.                    Okay.     Spend all

            4    day on that.

            5                       THE WITNESS:          Can I drink some water,

            6    please?

            7                       MR. BARCUS:         You may.

            8                       I'll let you know when I want your opinion.

            9                       MR. KARDELL:          You know, I am surprised

           10    somebody that's in law practice as long as you are to

           11    spend this kind of time on some little issue like that,

           12    I mean, go ahead if you want to.                     Certify it if you want

           13    to.

           14                       THE WITNESS:          Can we continue so we can --

           15                       MR. KARDELL:          Jesus Christ.

           16                       MR. BARCUS:         Excuse me?

           17                       MR. KARDELL:          I said Jesus --

           18                       Did you get this?

           19                       I said Jesus H. Christ.               Meaning, I've

           20    never seen anybody take this line of questioning on

           21    something that is unimportant as the question that

           22    you're asking and to spend this much time on and to

           23    waste our time.        With regard to that, Jesus H. Christ.

           24                       Do I need to clarify more for you?

           25                       MR. BARCUS:         You do not.
                                                                                  Exhibit 10

                                           Veritext Legal Solutions
                                               (800) 336-4000
Case 4:20-cv-00068-RWS-CMC
        Job No. 2923036            Document 149-10 Filed 12/18/20 Page 5 of 11 PageID  #:
                                                                                Juan Lozada-Leoni
        Lozada-Leoni v. Moneygram International 3563                                 May 23, 2018


                                                                                      Page 31
            1                        MR. KARDELL:         Thank you.

            2                        MR. BARCUS:        I need an answer from the

            3    witness on whether he's going to refuse to answer the

            4    question.

            5           A.    I already answered the question.               I'm not

            6    refusing to answer, I already answered the question.

            7                        MR. KARDELL:         Let's go off the record for a

            8    minute.

            9                        (Off-the-record discussion.)

           10                        MR. KARDELL:         Let me instruct the witness

           11    as follows:       To the best of your recollection, what was

           12    your -- what was your reasoning for describing your job

           13    position in the manner that you did?                    Is that easier?

           14                        THE WITNESS:         Sure.       I have been in that

           15    position all the position for the company and the duties

           16    only changing one really way that was somewhat

           17    significant and I know longer had the managers

           18    underneath but the description in the job then

           19    actually -- if you read it, you know, I can it's pretty

           20    clear what I did there so...

           21           Q.    (BY MR. BARCUS)         You accepted MoneyGram's offer

           22    of employment, correct?

           23           A.    Yes.

           24           Q.    And your salary was $125,000 a year base; is

           25    that right?
                                                                               Exhibit 10

                                           Veritext Legal Solutions
                                               (800) 336-4000
Case 4:20-cv-00068-RWS-CMC
        Job No. 2923036            Document 149-10 Filed 12/18/20 Page 6 of 11 PageID  #:
                                                                                Juan Lozada-Leoni
        Lozada-Leoni v. Moneygram International 3564                                 May 23, 2018


                                                                                       Page 246
            1    when I said "Wait a second.                Did you just tell me that I

            2    need start looking for another job because I went to

            3    legal?"

            4                       MR. KARDELL:          Question.

            5                       MR. BARCUS:         Yeah.

            6                       MR. KARDELL:          Can I ask him if it's -- if

            7    it's going to be convenient or -- I know you're going to

            8    want to see those recordings, right?

            9                       MR. BARCUS:         Yeah.

           10                       MR. KARDELL:          Okay.        So can you easily get

           11    those to him pretty quick?

           12                       THE WITNESS:          Yeah.        I got them somewhere

           13    on my phone.

           14                       MR. KARDELL:          Don't do it right now.             But

           15    as soon as you can.

           16                       THE WITNESS:          Yeah, sure.

           17                       MR. BARCUS:         What we may need to do is

           18    recess the deposition here in a little while and then

           19    pick it up back once I've had a chance --

           20                       MR. KARDELL:          Sure.

           21                       MR. BARCUS:         I don't want to cold cross him

           22    on them.

           23                       MR. KARDELL:          I understand.         That's fine

           24    with me.

           25                       MR. BARCUS:         Okay.         So I'll reserve
                                                                                Exhibit 10

                                           Veritext Legal Solutions
                                               (800) 336-4000
Case 4:20-cv-00068-RWS-CMC
        Job No. 2923036            Document 149-10 Filed 12/18/20 Page 7 of 11 PageID  #:
                                                                                Juan Lozada-Leoni
        Lozada-Leoni v. Moneygram International 3565                                 May 23, 2018


                                                                                    Page 247
            1    questions about the content of any recordings for right

            2    now.

            3                       THE WITNESS:          I don't know -- okay.       Let me

            4    ask you something because I -- you have this record had.

            5                       MR. BARCUS:         I'm not -- I don't think I'm

            6    almost certain I don't have all of them.

            7                       MR. KARDELL:          So if -- what we'll do is

            8    figure out which ones you have and if there's any

            9    additional ones.

           10                       MR. BARCUS:         Let's do that.      Yeah.

           11                       THE WITNESS:          So anything that was

           12    provided -- I mean, you didn't side not to cross me on.

           13    I mean, I don't know that you can reserve that, you

           14    know.

           15                       MR. BARCUS:         You may not know exactly what

           16    I've been provided with, so.

           17                       THE WITNESS:          Okay.

           18                       MR. KARDELL:          We'll figure that out.

           19                       MR. BARCUS:         We can figure that out.

           20                       THE WITNESS:          Okay.

           21                       MR. KARDELL:          So with that -- after having

           22    offered such an olive branch as I did, does that mean we

           23    get to quit here in a little bit?

           24                       MR. BARCUS:         Well.

           25                       MR. KARDELL:          It's almost 5:00.
                                                                          Exhibit 10

                                           Veritext Legal Solutions
                                               (800) 336-4000
Case 4:20-cv-00068-RWS-CMC
        Job No. 2923036            Document 149-10 Filed 12/18/20 Page 8 of 11 PageID  #:
                                                                                Juan Lozada-Leoni
        Lozada-Leoni v. Moneygram International 3566                                 May 23, 2018


                                                                                      Page 248
            1                       MR. BARCUS:         It is.        So let's go of the

            2    record for a minute.

            3                       (Recess taken from 4:54 p.m. to 5:32 p.m.)

            4                       MR. BARCUS:         All right.        So we're back on

            5    the record.       And just confirming a discussions that

            6    counsel and the parties have had offline.                    We've agreed

            7    to recess this deposition and resume it on June 19th at

            8    the claimant's office in Austin.                     And claimant has

            9    greeted to produced to us the audio files that we just

           10    identified on his phone as soon as possible and I assume

           11    we can agree no later than at least one full week before

           12    the hearing -- before the resumption of the depo.

           13                       MR. KARDELL:          Perfect.

           14                       MR. BARCUS:         Everybody is in agreement with

           15    that.

           16                       MR. KARDELL:          Sure.

           17                       MR. BARCUS:         All right.        So we're in

           18    recess, I guess, and off the record.

           19                       (Deposition concluded at 5:33 p.m.)

           20

           21

           22

           23

           24

           25
                                                                                Exhibit 10

                                           Veritext Legal Solutions
                                               (800) 336-4000
Case 4:20-cv-00068-RWS-CMC
        Job No. 2923036            Document 149-10 Filed 12/18/20 Page 9 of 11 PageID  #:
                                                                                Juan Lozada-Leoni
        Lozada-Leoni v. Moneygram International 3567                                 May 23, 2018


                                                                                   Page 251
            1                  BEFORE THE U.S. DEPARTMENT OF LABOR
            2    In the Matter of:                          §
                                                            §
            3    JUAN LOZADA-LEONI                          § Case No. 2018-SOX-00004
                                                            §
            4                         Complainant,          §
                                                            §
            5    VS.                                        §
                                                            §
            6    MONEYGRAM INTERNATIONAL,                   §
                                                            §
            7                         Respondent.           §
            8                          REPORTER'S CERTIFICATION
            9                      DEPOSITION OF JUAN LOZADA-LEONI
           10                                   MAY 23, 2018
           11
           12           I, Delanie Schreiber, Certified Shorthand Reporter
           13    in and for the State of Texas, hereby certify to the
           14    following:
           15           That the witness, JUAN LOZADA-LEONI, was duly sworn
           16    by the officer and that the transcript of the oral
           17    deposition is a true record of the testimony given by
           18    the witness;
           19           That the deposition transcript was submitted on
           20    July 15, 2018,        to the witness or to the attorney
           21    for the witness for examination, signature and return to
           22    me by July 18, 2018;
           23           That the amount of time used by each party at the
           24    deposition is as follows:
           25    John M. Barcus.....04 HOUR(S):26 MINUTE(S)
                                                                             Exhibit 10

                                           Veritext Legal Solutions
                                               (800) 336-4000
Case 4:20-cv-00068-RWS-CMC
         Job No. 2923036           Document 149-10 Filed 12/18/20 Page 10 of 11 PageID  #:
                                                                                 Juan Lozada-Leoni
         Lozada-Leoni v. Moneygram International 3568                                 May 23, 2018


                                                                                    Page 252
             1           That pursuant to information given to the
             2    deposition officer at the time said testimony was taken,
             3    the following includes counsel for all parties of
             4    record:
             5    FOR THE CLAIMANT:
             6           Steve Kardell, Esq.
                         Adrienne L. Donoho, Paralegal
             7           KARDELL LAW GROUP
                         4514 Cole Avenue
             8           Suite 600
                         Dallas, Texas 75205
             9           Telephone: (214) 306-8045
           10
                  FOR THE RESPONDENT:
           11
                         John M. Barcus, Esq.
           12            OGLETREE DEAKINS
                         Preston Commons West
           13            8117 Preston Road
                         Suite 500
           14            Dallas, Texas 75225
                         Telephone: (214) 987-3800
           15            Fax: (214) 987-3927
                         john.barcus@ogletreedeakins.com
           16
                                -- and --
           17
                         Elizabeth Weathers-Nguyen, Esq.
           18            ASSOCIATE GENERAL COUNSEL MONEYGRAM PAYMENT
                         SYSTEMS, INC.
           19            2828 N. Harwood Street
                         Suite 1500
           20            Dallas, Texas 75201
                         Telephone: (214) 999-8029
           21            eweathers-nguyen@moneygram.com
           22            That $__________ is the deposition officer's
           23     charges to the RESPONDENT for preparing the original
           24     deposition transcript and any copies of exhibits;
           25            I further certify that I am neither counsel for,
                                                                Exhibit 10

                                            Veritext Legal Solutions
                                                (800) 336-4000
Case 4:20-cv-00068-RWS-CMC
         Job No. 2923036           Document 149-10 Filed 12/18/20 Page 11 of 11 PageID  #:
                                                                                 Juan Lozada-Leoni
         Lozada-Leoni v. Moneygram International 3569                                 May 23, 2018


                                                                                    Page 253
             1    related to, nor employed by any of the parties or

             2    attorneys in the action in which this proceeding was

             3    taken, and further that I am not financially or

             4    otherwise interested in the outcome of the action.

             5           Certified to by me this 12th day of June, 2018.

             6

             7

             8                                     <%Signature%>
                                                   Delanie Schreiber, Texas CSR 9375
             9                                     Expiration Date: 12/31/18
                                                   VERITEXT LEGAL SOLUTIONS
           10                                      Veritext Registration No. 571
                                                   300 Throckmorton Street
           11                                      Suite 1600
                                                   Fort Worth, Texas 76102
           12     Job No. 2923036                  (817) 336-3042 (800) 336-4000

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
                                                                              Exhibit 10

                                            Veritext Legal Solutions
                                                (800) 336-4000
